EXHIBIT 10.1

LOGO [g2891028910.jpg]

2007 INCENTIVE PAYMENT PLAN

FINAL

February 20, 2007



--------------------------------------------------------------------------------

THE COOPER COMPANIES, INC.

2007 INCENTIVE PAYMENT PLAN

SECTION I - NAME

The name of this plan is the “2007 Incentive Payment Plan” (the “Plan” or
“IPP”).

SECTION II - SCOPE

This Plan sets out the IPP guidelines for the following Business Units of The
Cooper Companies, Inc. and its subsidiaries (the “Company” or “TCC”):

CooperVision (“CVI”) Consolidated

CooperSurgical (“CSI”) Consolidated

Corporate HQ

Where the terms of this Plan differ from the terms of any Participant’s
employment or severance contract, the terms of such contract will dictate. No
new such arrangements shall be entered into without the advance written approval
of all of the following: The Company’s Chief Financial Officer (“CFO”), its
Chief Operating Officer (“COO”), its President and Chief Executive Officer
(“CEO”) and the Organization and Compensation Committee of the Board of
Directors (the “Committee”).

SECTION III - PURPOSE

The purpose of the Plan is to provide incentives to officers and key employees
of the Company who are in a position to contribute significantly to increasing
(1) Revenue, (2) Income and (3) Adjusted Cash Flow, as defined in the Plan. The
Plan also includes a discretionary pool designed to allow for a subjective
evaluation of each Business Unit’s and/or Participant’s performance and for
awards for achievement not otherwise adequately reflected in the awards tied to
Revenue, Income or Adjusted Cash Flow.

SECTION IV - COMPENSATION PHILOSOPHY

It is the Company’s philosophy that:

 

  ¡  

The Company’s executive compensation programs are designed to attract, motivate,
and retain executive talent with the skills, experience, motivation and
commitment needed to optimize stockholder value in a competitive environment.

 

  ¡  

The Company believes that employee performance and achievement will result in
economic benefits and support the goal of increasing stockholder value in the
Company by achieving specific financial and strategic objectives.

 

  ¡  

All employees be paid a base salary that is competitive with salaries paid by
comparable organizations, based on each employee’s experience, performance and
geographical location.

 

  ¡  

Employees whose efforts achieve the goals outlined in Section III - Purpose, be
provided with the opportunity to significantly increase their total
compensation, via this Plan and certain other benefit plans.

SECTION V - DEFINITIONS

“Budget” or “Budgeted,” when used in conjunction with any measuring device under
this Plan (e.g., Revenue Budget or Budgeted Revenue) shall mean the approved
2007 Budget for each Participant’s Business Unit, adjusted

 

6



--------------------------------------------------------------------------------

where appropriate to reflect acquisitions and/or divestitures in accordance with
“deal sheets” approved by, and in the sole discretion of, the Board of
Directors.

“Business Unit” shall mean any operating or headquarters unit so established by
the Company. For the 2007 Plan, the designated Business Units are set out in
Section II - Scope, above.

“Cash Flow” shall mean the following:

For Corporate Headquarters, Cash Flow is defined as the result of subtracting
consolidated “Net cash and debt” at the beginning of the Year from “Net cash and
debt” at the end of the Year. For purposes of this definition, “Net cash and
debt” shall be the result of subtracting the sum of short and long-term debt
(including capitalized leases) from cash and cash equivalents, all as recorded
on the Company’s consolidated balance sheet, and in accordance with Accounting
Principles Generally Accepted in the United States of America (“GAAP”).

For all other Business Units, Cash Flow shall mean Operating Income plus noncash
charges (primarily depreciation), plus (minus) decreases (increases) in noncash
and cash equivalent asset accounts, plus (minus) increases (decreases) in
noninterest-bearing liability accounts other than income tax payable at the
operating business level. The Intercompany account will be excluded from all
determinations of Cash Flow.

For ALL measurements of Cash Flow, the balance sheet increases and decreases
detailed above shall be the result of comparing the fiscal 2007 year-end balance
sheet to the final ACTUAL balance sheet as at the end of fiscal 2006.

“Adjusted Cash Flow” shall mean the following:

For Corporate Headquarters, Corporate Headquarter’s Cash Flow less cash received
for stock option exercises, and excluding the impact of consolidated capital
expenditures.

For each other Business Unit, such Business Unit’s Cash Flow, excluding the
amounts for capital expenditures.

“Eligible Individual” shall mean any person employed by the Company who is paid
a salary or a fixed monthly amount, as distinguished from an hourly wage.

“Executive Management” shall mean the CEO, the COO and the CFO for purposes of
administering this Plan.

“Income” is defined as follows:

 

Business Unit

  

Definition

Corporate HQ

   Consolidated net income exclusive of the effects of any required changes in
accounting in accordance with GAAP and excluding any adjustment to income (net
of tax) for nonrecurring acquisition and restructuring costs, and stock option
expenses, all accounted for in accordance with the Policies and Procedures of
the Company and GAAP and increased or decreased by foreign exchange gains or
losses.

All CVI Business Units

   Net Operating Income for each individual Business Unit.

CSI

   Operating Income

 

7



--------------------------------------------------------------------------------

“Net Operating Income” shall mean the result of reducing Operating Income by an
amount equal to the taxes computed by multiplying the Company’s consolidated
Effective Tax Rate by Operating Income, both as defined below:

 

  o Operating Income - Revenue less the sum of cost of products sold (including
third party royalties), selling, general and administrative expenses (including
freight costs), research and development expenses, amortization of intangibles
but excluding any adjustment to operating income for nonrecurring acquisition
and restructuring costs, and stock option expenses, all accounted for in
accordance with the Policies and Procedures of the Company and GAAP and
increased or decreased by foreign exchange gains or losses.

 

  o Effective Tax Rate - The rate derived by dividing consolidated provision for
taxes by income from continuing operations before income taxes, both as per the
Company’s consolidated statement of income and in accordance with GAAP, but
excluding nonrecurring acquisition and restructuring costs.

“Participant” shall mean any Eligible Individual selected to have the
opportunity to earn an award under the Plan in accordance with its terms.

“Revenue” shall mean net revenue accounted for in accordance with the Policies
and Procedures of the Company and GAAP, including freight costs reimbursed by
customers. In general terms, net revenue is the result of deducting from total
gross revenue any returns, discounts, rebates and any sales tax charged to
customers.

“Salary” shall mean the actual base salary paid to an Eligible Individual during
the Year while a Participant in the Plan. No items of supplemental compensation
(prior year bonus, relocation or automobile allowances, special stipends, etc.)
will be considered part of Salary.

“Year” shall mean the fiscal year of the Company, which is November 1 through
October 31.

SECTION VI - ELIGIBILITY FOR PARTICIPATION

Participation in the Plan will be offered to those Eligible Individuals who, in
the opinion of the Company, are in a position to significantly influence the
Company’s Revenue, Income and/or Cash Flow and Adjusted Cash Flow. Eligibility
for participation shall be at the sole discretion of the Committee, which may
delegate this authority to Executive Management for non 16b reporting levels.

SECTION VII - AWARD OPPORTUNITY

At the beginning of each Year, or as otherwise appropriate, the Committee, which
may delegate this authority to Executive Management for non 16b reporting
levels, will classify each Participant into a category indicating his or her
incentive opportunity for achievement of 100% of established goals. The
incentive opportunity will range from 10% to 75% of Salary and may be adjusted
upward or downward from the previous Year’s level.

SECTION VIII - DETERMINATION OF INCENTIVE PAYMENT

Each Participant’s incentive award opportunity will be based in part on the
performance of the Business Unit of which Participant is a member and in part
based on a discretionary evaluation of his or her performance. In the event that
any Participant, other than members of Management covered by Rule 16(b) under
the Securities and Exchange Act of 1934 (“16b Officers”), works for more than
one Business Unit over the course of the Year, Executive Management shall, in
its sole and absolute discretion, prorate IPP achievement; however, in no event
shall any Participant receive a total IPP amount greater than the maximum amount
that would have been payable had Participant been employed solely by the
Business Unit which receives the greatest IPP achievement. The total award
opportunity for Business Units will be the sum of assigned percentage weightings
for Revenue, Income and Adjusted Cash Flow (together, “Quantitative Criteria”)
and discretionary, as set out in Attachment I. At the discretion of Executive
Management, the calculations for certain individual Participants’ quantitative
incentive awards may be prorated between a Business Unit and Corporate
Headquarters.

 

8



--------------------------------------------------------------------------------

Goals for earning an award payment will be based on the percentage of Budget
achievement generated for each of the Quantitative Criteria. Executive
Management will provide the Committee a report on variances to the consolidated
Budgets for Income and Cash Flow and Adjusted Cash Flow, highlighting key
variances including nonrecurring, noncontrollable and/or discretionary items.
The Committee may elect to include or exclude certain of these items for
purposes of determining the overall Corporate HQ quantitative Budget
achievement. Executive Management may exercise this same discretion in assessing
the Budget achievement of each of the Company’s other Business Units. The amount
of discretionary payments reflects the qualitative assessment of each individual
Participant’s performance, by his or her supervisor, Senior Management and/or
Executive Management. Executive Management will consult with the Committee
before determining the overall level of achievement of each Business Unit’s
discretionary criteria, the percentage achievements of which may vary from
Participant to Participant. The level of achievement of both the quantitative
and discretionary components for each of the 16b Officers shall be recommended
by Executive Management to the Committee. The determination of the amounts of
said components for each 16b Officer will be made by the Committee.

Each Quantitative Criteria will be measured separately for achievement of
Budget. The matrix below indicates the level of IPP achievement that coincides
with a given Budget achievement. Importantly, every one of the Quantitative
Criteria must achieve at least 95% of Budget before the total IPP payment
associated with Quantitative Criteria can exceed 100%. The IPP achievement of
the discretionary portion may also range from 0% to a percentage deemed
appropriate by Executive Management and, in the case of the 16b Officers,
determined by the Committee after receipt of recommendations from Executive
Management.

 

If    IPP (3) Achievement is(2)    Achievement is

Less than 85%

       0%

  85%

     25%

  90%

     50%

  95%

     75%

100%

   100% (1)

110%

   150%

120% or more

   200% (Maximum) (2)

--------------------------------------------------------------------------------

(1) This is the level indicated as the “Incentive Opportunity” in Section VII.

(2) Executive Management reserves the right to adjust indicated levels for
quantitative criteria where target figures are so small as to invite anomalous
results.

(3) For Revenue the IPP Achievement is -0-% if achievement is less than 90%.

(4) The Committee in its discretion may reduce the bonus that otherwise would be
payable based on satisfaction of the foregoing quantitative goals to take into
account such qualitative factors as it may determine; provided however, the
Committee may not reduce such bonus by more than 25%.

If achievement falls between the specific levels listed above, the IPP
achievement will be interpolated to the nearest whole percent. For example, if
the Budget achievement for Revenue was 97%, the IPP achievement (before applying
weighting factors) for that particular portion would be 85%:

 

IPP achievement for 95% of Budget achievement

   75 %

Plus 40% ( 2/5ths) of next 25% (100% - 75%)

   10 %       

IPP achievement for 97% of Budget achievement

   85 %       

SECTION IX - FORM OF PAYMENT

Payments under this Plan may be made in the form of a combination of cash and
common stock of the Company. The percentage mix of the payment will be at the
sole discretion of the Board of Directors of the Company, subject to the
limitation that the stock portion of the payment will not exceed 50% of the
total. Such determination will be made at the time the Board approves payments
to be made under the Plan. Any common stock portion of the payment will be made
in shares of restricted stock bearing a restriction of up to 30 days, at no cost
to the Participant other than required payments for taxes.

 

9



--------------------------------------------------------------------------------

SECTION X - TIMING OF AWARD PAYMENTS

Incentive award payments for each Participant will be made net of all required
withholdings, and will be calculated and accrued in the appropriate Business
Unit’s books from time to time during the Year based on projected results for
Quantitative Criteria and a reasonable estimate of the discretionary percentage.
The indicated payment for Quantitative Criteria plus a reasonable estimate of
discretionary must be accrued for as at the end of each Year. No IPP payments
for Quantitative Criteria in excess of the accrual balance will be made. Such
accruals will be calculated based upon each Business Unit’s performance against
Budget for the Year then ended as discussed above and illustrated in the
attached examples. No payments will be made to any Participant until Executive
Management has had an opportunity to review the results of the first two months
of the subsequent Year. To the extent that such first two months results reflect
negative anomalies that are determined by Executive Management to relate back to
the previous Year, award payments for such Year may be delayed by Executive
Management and, subject to approval by the Committee, may be decreased or
canceled. The target date to release payments, therefore, will be January 31,
2008, subject to acceleration by Executive Management, in its sole and absolute
discretion.

SECTION XI - TERMINATION OF EMPLOYMENT

Except where required pursuant to a previously existing employment agreement (or
extenuating circumstances, which will be handled on an ad hoc basis by Executive
Management), any Participant whose employment is terminated by the Company prior
to the end of the Year, or by the Participant prior to the payment for such Year
for any reason other than death or retirement or disability consistent with the
Company’s then current provisions for retirement and/or disability, will forfeit
any opportunity to receive an award under the Plan for that Year.

In the case of a Participant’s retirement, disability or death, such Participant
(or designated heir in the event of the Participant’s death) may, at the
discretion of Executive Management, be eligible to receive a pro rata payment
under the Plan for the period prior to cessation of active full-time employment.
Pro rata payments will be made concurrently with other payments under the Plan.

SECTION XII - NEW HIRES AND PROMOTIONS

Individuals hired or promoted during the Year may become Participants in the
Plan subject to the approval of Executive Management. Partial Year Participants
may be eligible to earn a pro rata award. Separate pro rata calculations will be
made for any Participant who is promoted to a higher Incentive Opportunity
during the Year.

SECTION XIII - GENERAL PROVISIONS

 

(1) Each Participant shall treat as personal and strictly confidential any and
all information related to Participant’s inclusion in the Plan.

 

(2) The expenses of administering the Plan shall be borne by the Company.

 

(3) No employee has any right or claim to be a Participant in the Plan or to
receive a payment under the Plan.

 

(4) Participation in the Plan does not provide any employee the right to be
retained in the employment of the Company.

 

(5) A Participant may not assign or transfer any rights under the Plan. Any
attempt to do so will invalidate those rights.

 

(6) The Plan shall be subject to all applicable federal and state laws and
regulations. Payments made under the Plan shall only be made to the extent
permitted by such laws and regulations, subject to all applicable taxes.

SECTION XIV - AMENDMENT OR TERMINATION

The Plan may be amended or terminated at any time by action of the Board of
Directors of the Company.

SECTION XV - ADMINISTRATION AND INTERPRETATION

Executive Management shall be responsible, in its sole discretion, for
administration of the Plan, and the Committee shall be responsible for
interpretation of this Plan. Such interpretations shall be final.

 

10



--------------------------------------------------------------------------------

Attachments:

   I Weighting Factors    II List of Participants and Levels of Participation

Budgets:

   2007 Budgets – Previously provided in the 2007 Budget Presentation approved
by the BOD, except that Cash Flow and Adjusted Cash Flow will be revised to
launch off certified 10/31/06 balance sheet and except for changes for
acquisitions or any other changes approved by the Committee.

 

11



--------------------------------------------------------------------------------

2007 IPP Plan

ATTACHMENT I

WEIGHTING FACTORS

— Weighting Percentages of IPP Entitlement Factors —

 

     

Revenue

  

Income

  

Adjusted

Cash Flow

  

Discretionary

  

Total

All CVI Units

   35    20    20    25    100

All CSI Units

   35    20    20    25    100

Corporate HQ

   35    20    20    25    100

Each of the Quantitative Criteria must achieve at least 95% of Budget before the
total IPP payment associated with the Quantitative Criteria can exceed 100%.

 

12



--------------------------------------------------------------------------------

2007 IPP PLAN

ATTACHMENT II

LIST OF NAMED EXECUTIVE OFFICERS AND LEVELS OF PARTICIPATION

TOP 5

 

NAME

  

TITLE

  

FY 2007 IPP

ELIGIBILITY %

A. Thomas Bender

   Chairman of the Board, President and Chief Executive Officer    75%

Gregory A. Fryling

   President and Chief Operating Officer, CooperVision Inc.    65%

Carol R. Kaufman

   Senior Vice President of Legal Affairs, Secretary and Chief Administrative
Officer    50%

Steven M. Neil

   Vice President and Chief Financial Officer    55%

Robert S. Weiss

   Executive Vice President and Chief Operating Officer    65%

 

13